The order dated May 7, 1936, granting the respondents’ motion to vacate that part of the judgment of foreclosure and sale herein which provided for the entry of a deficiency judgment against the respondents, and the said judgment of foreclosure and sale entered August 9, 1933, as amended and modified by the said order of May 7, 1936, insofar as an appeal is taken from said judgment, are unanimously affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Young, Carswell, Davis and Taylor, JJ., concur.